Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 19, 2014

                                           No. 04-14-00195-CV

               RJ MERIDIAN CARE OF ALICE, LTD. a/k/a Meridian Care of Alice,
                                     Appellant

                                                     v.

      Elias ROBLEDO and Eleal E. Robledo, Individually and as Heirs/Administrators and
             Representatives of The Estate of Adelaida Ortiz Robledo, Deaceased,
                                          Appellees

                     From the 79th Judicial District Court, Jim Wells County, Texas
                                   Trial Court No. 13-07-52422-CV
                            Honorable Richard C. Terrell, Judge Presiding

                                              ORDER
Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

       Appellees have filed a motion to dismiss this appeal for lack of jurisdiction. After
considering the motion, the appellant’s response, and the reply, we grant the motion and order
the appeal DISMISSED FOR LACK OF JURISDICTION.

       We further ORDER that appellees recover their costs of this appeal from appellants RJ
Meridian Care of Alice, Ltd. a/k/a Meridian Care of Alice.

           The court’s opinion will issue at a later date.

                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.


                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court